FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 10, 2022

                                       No. 04-22-00465-CV

                IN THE INTEREST OF J.A.J., N.Z.J., AND N.V.J., Children

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-PA-00188
                            Honorable Raul Perales, Judge Presiding


                                          ORDER
         This is an accelerated appeal from an order terminating appellant’s parental rights.
Appellee’s brief originally was due on October 10, 2022. On October 10, 2022, appellee filed a
first request for an extension, asking for an additional twenty days in which to file the brief and
stating “[a]ppellee will request no further extensions.”

        The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” Tex.
R. Jud. Adm. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on July 28, 2022. The request is GRANTED; however, given the
constraints governing disposition of this appeal, no further extensions of time will be granted
absent extenuating circumstances. Appellee is ORDERED to file its brief no later than
October 31, 2022.


       It is so ORDERED on October 10, 2022.

                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT